Citation Nr: 0330965
Decision Date: 11/07/03	Archive Date: 01/21/04

DOCKET NO. 00-02 464                   DATE   NOV 0 7 2003

Returned from the Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York

THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for coronary artery disease, status post
coronary artery bypass and myocardial infarction.

3. Entitlement to an initial rating in excess of 50 percent for post-traumatic stress
disorder (PTSD).

4. Entitlement to an initial rating in excess of I 0 percent for status post media]
meniscectomy of the left knee.

REPRESENTATION

Appellant represented by: New York State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The record reflects that the veteran had active duty service from October 1956 to
October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
an October 1999 rating decision.  The veteran filed a notice of disagreement in
November 1999.  The RO issued a statement of the case in November 1999.  The
RO received the veteran's substantive appeal in January 2000.

The RO initially adjudicated the claims for higher evaluations for PTSD and a left
knee disability as claims for increased ratings.  However, in light of the distinction
noted by the United States Court of Appeals for Veterans Claims (Court) in
Fenderson v. West, 12 Vet.  App.  119, 126 (1999), the Board has recharacterized
those issues as on the title page.  By rating decision of May 2002, the RO assigned a
50 percent evaluation for the veteran's service-connected PTSD and assigned a 10
percent evaluation for the veteran's service-connected left knee disability, both
effective since May 12, 1999 (the effective date of the grant of service connection
for each disability).  Inasmuch as higher evaluations are available for each
condition, and the veteran is presumed to seek the maximum available benefit for a
disability, each claim remains viable on appeal.  See Fenderson, 12 Vet.  App. at
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2001, the Board remanded these matters to the RO for additional
development.  After accomplishing some of the requested development, the RO
continued the denial of the claims; hence, they have been returned to the Board for
further appellate consideration.

2 -

As a final preliminary matter, Board notes that in June 2003, the veteran claimed
entitlement to a total disability evaluation due to individual unemployability.  The
veteran has submitted statements in support of his claim, but there is no indication
that the RO has adjudicated the claim; hence, the matter is not properly before the
Board.  Accordingly, this matter is referred to the RO for appropriate action.

REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action
on the claims on appeal is warranted.

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000
(VCAA), Pub.  L. No. 106-475,114 Stat. 2096 (2000), was signed into law in
November 2000, during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100,
5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the
law, VA promulgated regulations published at 66 Fed.  Reg. 45,620 (Aug. 29, 2001)
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and
its implementing regulations essentially eliminate the concept of the well-grounded
claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102. They also include, upon the
submission of a substantially complete application for benefits, an enhanced duty on
the part of the VA to notify a claimant of the information and evidence needed to
substantiate a claim, as well as the duty to notify the claimant what evidence will be
obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they
define the obligation of the VA with respect to its duty to assist a claimant in
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In an August 2003 letter, the RO notified the veteran of the VCAA and the duties to
notify and assist imposed thereby, and solicited information, and, if necessary,
authorization to enable the RO to obtain any outstanding records pertinent to the
four claims on appeal.  In a response also dated in August 2003, the veteran
indicated that all his psychiatric and medical treatment was through the VA Medical
Center (VAMC) in Bath, New York.  The RO did not take further action in
response to the veteran's statement.  However, the claims file currently includes
records from that facility dated only up to May 2001.  The Board emphasizes that

- 3 -

records generated by VA facilities that may have an impact on the adjudication of a
claim are considered constructively in the possession of VA adjudicators during the
consideration of a claim, regardless of whether those records are physically on file.
See Dunn v. West, I I Vet.  App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.
App. 611, 613 (1992).  As there may be pertinent VA medical records outstanding,
the RO should contact the Bath VAMC to obtain and associate with the claims file
any such records from June 2001 to the present.

The Board also note that, as regards the veteran's right knee disability, no opinion
as to nexus between any diagnosed disability and service has been received, as
requested in the prior remand.  However, a remand by the Board confers on the
veteran, as a matter of law, the right to compliance with the remand instructions,
and imposes upon the VA a concomitant duty to ensure compliance with the terms
of the remand.  See Stegall v. West, I I Vet.  App. 268, 271 (1998).  During a
September 2002 VA orthopedic examination the veteran reported that he injured
his right knee on a rock in 1956.  An x-ray conducted in conjunction with the
examination revealed mild arthritis of the right knee.  While the examiner
diagnosed arthritis in his subsequent addendum, he did not offer any opinion as to
the relationship between right knee arthritis and the veteran's service.  Hence, after
all requested evidence has been associated with the veteran's claims file, to include
verification of the veteran's prior period of service, the RO should forward the
claims file to the September 2002 examiner for an appropriate supplemental
opinion.

Furthermore, as regards the claim for a higher initial rating for PTSD, the Board
notes that after the issuance of the last supplemental statement of the case in June
2003 and prior to the transfer of the case to the Board, the RO received additional
lay statements from the veteran, his wife and his daughter.  The statements were
submitted in conjunction with a pending claim for a TDIU, but are relevant to his
PTSD claim.  There is no indication in the record that the RO reviewed the evidence
submitted by the veteran.  Hence, a remand for RO consideration of the claim on
appeal in light of the above-referenced evidence, and issuance of an SSOC
reflecting such consideration, is warranted.  See 38 C.F.R. §§ 19.31 and 19.37
(2003).

4 -

The actions identified herein are consistent with the duties imposed by the VCAA.
However, identification of specific actions requested on remand does not relieve the
RO of the responsibility to ensure that the VCAA has fully been complied with.
Hence, in addition to the actions requested above, the RO should also undertake any
other development and/or notification action deemed warranted by the VCAA prior
to adjudicating the claims on appeal (to include arranging for the veteran to undergo
any further examinations(s), if necessary).  The RO's adjudication of the claims for
higher initial evaluations for PTSD and for a left knee disability should include
consideration of the whether "staged rating," pursuant to the Fenderson decision, is
warranted.

The Board regrets that a remand of these matters will further delay a final decision
in this case, but finds that such action is necessary to ensure that the veteran is
afforded full due process of law.

Accordingly, these matters are hereby REMANDED for the following actions:

1. The RO should obtain from the Bath VAMC all
pertinent medical and psychiatric records of evaluation
and/or treatment of the veteran dated from June 2001 to
the present, following the procedures set forth in
38 C.F.R. § 3.159 (2003).  All records and/or responses
received should be associated with the claims file.

2. After all records and/or responses from each
contacted entity have been associated with the claims
file, the RO return the claims file to the VA examiner
that conducted the September 2002 orthopedic
examination.  The examiner should review his previous
examination report and the veteran's claims file.
Thereafter, the examiner should provide a supplemental
medical opinion, consistent with sound medical
principles, as to whether the currently diagnosed left

- 5 -

knee arthritis is, at least as likely as not, the result of
injury or disease incurred in or aggravated during the
veteran's active military service.  In rendering the
requested opinion, the examiner should address the
significance, if any, of the veteran's report that be
injured his knee in service in 1956 and any right knee
symptoms noted in the service medical records.  The
examiner should provide the complete rationale for the
conclusions reached in a printed (typewritten) report.

3. To help avoid future remand, the RO must ensure
that all requested notification and development action
has been accomplished (to the extent possible) in
compliance with this REMAND.  If any action is not
undertaken, or is taken in a deficient manner,
appropriate corrective action should be undertaken.  See
Stegall v. West, 11 Vet.  App. 268 (1998).

4. The RO must also review the claims file to ensure
that any additional notification and development
required by the VCAA (to include arranging for the
veteran to undergo further examination(s), if needed)
has been accomplished.

5. After completing the requested actions, and any
additional notification and/or development deemed
warranted, the RO should readjudicate the claims on
appeal in light of all pertinent evidence (to include the
lay statements previously received by the RO, as noted
above) and all pertinent legal authority.  Adjudication of
the claims for higher initial evaluations for PTSD and
for a left knee disability must include specific
consideration of whether "staged rating," pursuant to the
Fenderson decision cited to above, is appropriate.

- 6 -

6. If any benefits sought on appeal remain denied, the RO must furnish the veteran and his representative an appropriate supplemental statement of the case (to include clear reasons and bases for the RO's determinations), and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, ] 2 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. ]04, ]08 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of ]994, Pub. 1. No. 103-446, § 302, ]08 Stat. 4645,4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA'sAdjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1 Part IV, paras. 8.43 and 38.02.
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.

- 7 



This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appea1. 38 C.F.R. § 20.1100(b) (2002).

- 8


??



 

 

